Rosenberry, J.
The county court assumed to pass upon the validity of the adoption proceedings by a separate order without determining in what manner the estate should be distributed. By this procedure the issue was split, and instead of making an order responsive to the petition of the administrator for the allowance of his account and the distribution of the estate the county court determined one single issuable proposition. Within the rule laid down in Estate of Beyer, 185 Wis. 23, 200 N. W. 772, no appeal lies from the order so entered, nor do we see any justification for the procedure followed in this case. While the procedure in county courts is and should be less formal than that in the circuit court, nevertheless, in view of the fact that by recent amendment to the statute appeals now lie direct from the county court to the supreme court, a situation is presented which should be clearly in the mind of county judges, and orders made should be responsive to the issue presented by petition or otherwise. We have no recourse in this case but to dismiss the appeal for want of jurisdiction.
The issues, however, are ruled so clearly and definitely in favor of the appellant by Lacher v. Venus, 177 Wis. 558, 188 N. W. 613, and Adoption of Bearby, 185 Wis. 33, 200 N. W. 686, that we deem it our duty to indicate that fact although we have no jurisdiction to reverse the order.
By the Court. — Appeal dismissed.